Citation Nr: 1634237	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, the Veteran testified before the undersigned at a Travel Board, Board hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

Bilateral hearing loss disability is related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Bilateral hearing loss disability is incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claim is being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).




Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).  When a chronic disease, to include a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss, are among the chronic diseases listed in 38 C.F.R. § 3.309(a)  for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts

The Veteran's entrance examination, October 1967, showed no hearing loss; puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
0
0
0
5
Right:
(decibel)
0
0
5
0

The Veteran's exit examination, November 1970, showed some degree of hearing loss; puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
6000
Left:
(decibel)
10
5
0
25
20
25
Right:
(decibel)
10
5
5
0
5
10

The RO has conceded noise exposure based on the Veteran's MOS as field artilleryman.

The Veteran appeared for a VA examination in June 2010, which confirmed he had bilateral hearing loss disability  by VA standards.  The VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
10
10
20
55
55
Right:
(decibel)
15
10
10
50
55

Speech recognition, performed with the Maryland CNC word list, was 100 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran reported noise exposure in-service to artillery with no hearing protection.  He denied exposure to hazardous noise in civilian employment or recreational activities.  The examiner opined it is less likely as not that the hearing loss is related to military noise exposure, as the Veteran's separation examination did not reflect hearing loss.

In June 2011, an additional VA examiner's opinion was provided.  The audiologist stated that it is less likely as not that the hearing loss is related to service, as entrance and exit examinations during service reflect normal hearing, there are no complaints of hearing loss in the STRs, and there is insufficient scientific basis to support delayed onset hearing loss.

During the January 2016 Board hearing, the Veteran reported some hearing loss in service and gradual worsened hearing over time to present.

A February 2016 private treatment record reflects a positive nexus opinion.  Dr. P.A. stated that the Veteran was examined for hearing loss.  Symptoms were reported to have been have been present for many years but have become more noticeable over the past 5 years.  The Veteran reported being exposed to artillery fire with no ear protection in Vietnam, and after his military service, sustaining no significant noise exposure.  The Veteran had no history of otologic problems, no family history of hearing loss, and no history of ototoxic drugs.  The private physician stated, upon examination of the Veteran: "Given the patient's history, exam, and audiogram findings, it is more likely than not that his hearing loss and tinnitus are related to his military noise exposure.  The private physician stated, upon examination of the Veteran: "In my best medical opinion it is more likely than not that this patient's hearing loss is related to noise exposure while serving in the military."

Analysis

Here, present disability is confirmed by the June 2010 VA examination.  Noise exposure is conceded due to the Veteran's MOS as artilleryman.  

Comparison between the Veteran's in-service entrance and exit examinations shows worsened hearing during service, and the exit examination shows some degree of hearing loss.  The threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 155, 157.  The Veteran's lay statements coincide with the STRs, as the Veteran reported trouble with hearing during service.

The Veteran has reported worsened hearing loss to present, and these lay statements are afforded some probative weight.

While the June 2010 and June 2011 VA examinations posit a negative nexus, neither examination addressed the abnormaility (25) in the STRs.  For this reason, the Board affords them less probative weight.

A February 2016 private treatment record reflects a positive nexus opinion upon examination of the Veteran and consideration of his reported history.  

Therefore, the record presents decreased acuity during service as reflected in the STRs, the Veteran's lay statements of worsened hearing in and since service, and positive and negative nexus opinions.  When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  The Board finds a grant of service connection for bilateral hearing loss appropriate.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


